 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DIMITRIOS KASTIS,                               No. 1:18-cv-01457-DAD-EPG
12                      Plaintiff,
13           v.                                       ORDER RELATING AND REASSIGNING
                                                      CASES
14    U.S. DEPARTMENT OF JUSTICE,
15                      Defendant.
16    DIMITRIOS KASTIS,
                                                      No. 1:18-cv-01521-AWI-SKO
17                      Plaintiff,
18           v.
19    DEPARTMENT OF HOMELAND
      SECURITY,
20
                        Defendant.
21

22

23          Review of the complaints in the above-captioned cases reveals that they are related under

24   this court’s Local Rule 123(a) to the following actions pending before the undersigned: (1) Kastis

25   v. Alvarado, 1:18-cv-01325-DAD-BAM; (2) Kastis v. Clovis Police Department, 1:18-cv-01378-

26   DAD-BAM; and (3) Kastis v. District Attorney’s Office Fresno County, 1:18-cv-01430-DAD-
27   BAM. Accordingly, assignment of the above-captioned actions to the undersigned and to

28   Magistrate Judge Barbara A. McAuliffe will promote efficiency and economy for the court and
                                                      1
 1   parties.

 2              An order relating cases under this court’s Local Rule 123 merely assigns them to the same

 3   district judge and magistrate judge, and does not consolidate the cases. The local rules of this

 4   district authorize the judge with the lowest numbered case to order the reassignment of any higher

 5   numbered cases to himself or herself, upon determining that this assignment is likely to effect a

 6   savings of judicial effort. L.R. 123(c). Such good cause appearing here, the court orders that the

 7   above-captioned actions be reassigned to the undersigned and Magistrate Judge Barbara A.

 8   McAuliffe.

 9              Accordingly, documents in the above-referenced actions shall bear the following new case

10   numbers: 1:18-cv-01457-DAD-BAM and 1:18-cv-01521-DAD-BAM.

11   IT IS SO ORDERED.
12
         Dated:       November 6, 2018
13                                                       UNITED STATES DISTRICT JUDGE

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
